Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Accordingly, this application has been examined with the following effect set forth herein:
Description of the Reproductions
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II. In this application, no descriptions of the reproductions have been provided within the specification. Accordingly, the following descriptions or similar must be inserted into the specification preceding the claim:
-- 1.1 is a top and front perspective view of a trailer for bicycles embodying my new design;
1.2 is a rear elevation view thereof;
1.3 is a front elevation view thereof; and
1.4 is a top plan view thereof. --
Non-Final Rejection / Refusal
35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
nonenabling and indefinite because the disclosure does not clearly illustrate some aspects essential to the visual appearance of the design as it would appear embodied in a trailer for bicycles.  MPEP § 1503.02 states:
Every design patent application must include either a drawing or a photograph of the claimed design. As the drawing or photograph constitutes the entire visual disclosure of the claim, it is of utmost importance that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.
The disclosure is insufficient and does not provide a clear understanding of what the design is and its overall appearance. Specifically, the following contribute to an unclear disclosure:
UNDEREXPOSED PHOTOGRAPHS
Significant portions of the trailer are presented as part of underexposed or poorly lit areas of the photographs. The trailer is presented in an entirely black finish. The combination of this black finish with the poorly lit photographic setting has resulted in numerous features being illegible. In particular, the details of the tire treads, wheel or rim, various collars, welds between tubular sections, and front end coupler are all underexposed, poorly contrasted, and indiscernible.

    PNG
    media_image1.png
    291
    468
    media_image1.png
    Greyscale

SCALE USED
The photographs are, in particular that of 1.1 and 1.4, are arranged at a rather small scale. The smaller scale in combination with the poorly exposed lighting conditions and dark finishes renders much of the aforementioned details lost and indistinguishable.
TEXT, LOGOS, DECALS AND OTHER SURFACES DESIGNS
The claim is understood as being the subject matters represented in full solid lines. Broken lines are understood as a method of designating structures that are excluded from the claimed design. In photographic disclosures, if everything shown is presented at the same level of contrast and brightness, everything depicted is communicated as being claimed. In this application, the entirety of the trailer is shown in the same light, same degree of contrast, and same degree of exposure. Such a circumstance is indicative of the claimed design in which the entirety of the subject matters disclosed is part of the scope being asserted. However, it is unclear if this is truly applicants’ intent. The text, logos, decals and other surface based designs are generally aspects for which protection is not sought, especially considering that they unduly narrow the claim. For this reason, clarification and affirmation is sought as to whether applicant actually seeks protection for these aspects of the design.

    PNG
    media_image2.png
    297
    398
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    358
    459
    media_image3.png
    Greyscale

Replacement Reproductions
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.  When preparing new reproductions in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further 
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darlington.ly@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted 
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is rejected under 35 USC § 112(a) and (b).
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DARLINGTON LY/
Primary Examiner, Art Unit 2914